[J-58-2016] [MO: Wecht, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 709 CAP
                                               :
                       Appellee                :   Appeal from the Judgment of Sentence
                                               :   imposed on October 9, 2014 in the
                                               :   Court of Common Pleas, York County,
                v.                             :   Criminal Division at No. CP-67-CR-
                                               :   0006857
                                               :
TIMOTHY MATTHEW JACOBY,                        :   SUBMITTED: May 10, 2016
                                               :
                       Appellant               :


                        CONCURRING AND DISSENTING OPINION


JUSTICE DONOHUE                                          DECIDED: September 28, 2017

          I join the Majority’s reasoning and disposition with respect to all of Jacoby’s

issues, except with respect to part VIII, on which I join in Chief Justice Saylor’s

Dissenting Opinion with respect to the denial of Jacoby’s request for a Frye hearing on

the subject of Y-STR DNA testing. For this reason, I would reverse the trial court’s

ruling.